         Case 5:20-cv-00024 Document 1 Filed on 02/21/20 in TXSD Page 1 of 13



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    LAREDO DIVISION

    N.Z.M.,                                               §
        Petitioner,                                       §
                                                          §
    v.                                                    §
                                                          §
    CHAD WOLF, Acting Secretary, U.S.                     §
    Department of Homeland Security; WILLIAM              §
    BARR, Attorney General of the United States,          §
    in their official capacities; MATTHEW T.              §    CIVIL ACTION NO. 5:20-cv-00024
                                                                                _________
    ALBENCE, Acting Director of U.S.                      §
    Immigration and Customs Enforcement;                  §
    DANIEL BIBLE, Field Office Director, San              §
    Antonio Field Office, U.S. Immigration and            §
    Customs Enforcement; and JAVIER ALEMAN,               §
    Warden, Rio Grande Detention Center,                  §
           Respondents.                                   §



                28 U.S.C. § 2241 PETITION FOR WRIT OF HABEAS CORPUS

          Petitioner, N.Z.M., 1 has been detained for nearly two years while he pursues claims for

withholding of removal from his home country, the Democratic Republic of Congo (“DRC”). He

is eligible for relief from detention on two distinct due process grounds. First, as of the filing of

this habeas petition, N.Z.M. has a final order of removal to Brazil. Because Brazil refuses to accept

his return there is no significant likelihood that N.Z.M. will be removed in the reasonably

foreseeable future. He has been detained for more than six months since entry of the final order

and is entitled to habeas relief under Zadvydas v. Davis, 533 U.S. 678 (2001). Second, if his


1
 Petitioner’s name is N     Z        M        . See ECF Dkt. 2-4, at ¶ 3. In various filings in both the San
Antonio Immigration Court and in the Board of Immigration Appeals and in correspondence with DHS
Petitioner’s name is listed incorrectly as “Z         M        N       ” and “M           Z         N      .”
Petitioner seeks permission to proceed in this habeas action pseudonymously and simultaneously files a
Motion to File Action Using Pseudonym with his petition for habeas corpus. ECF Dkt. 3. Petitioner files
under seal a copy of this petition revealing his full name and will serve the same on attorney(s) for
Respondents.

                                                     1
      Case 5:20-cv-00024 Document 1 Filed on 02/21/20 in TXSD Page 2 of 13



immigration proceedings are reopened as requested by both N.Z.M. and DHS in a joint motion

pending with the Board of Immigration Appeals (“BIA”), N.Z.M. will be eligible for habeas relief

from prolonged detention because Respondents have never provided a hearing before a neutral

arbiter to determine whether his continued detention is justified.

       N.Z.M. files this habeas petition pursuant to 28 U.S.C. § 2241. Petitioner challenges the

extent of Respondents’ authority under the Fifth Amendment to continue his already prolonged

detention. Because continuing N.Z.M.’s unjustified detention plainly violates the Fifth

Amendment, Petitioner respectfully requests that the Court grant this habeas application and order

his immediate release from Respondents’ custody or, in the alternative, a custody hearing before

a neutral arbiter to determine whether his continued detention is justified. In support, N.Z.M.

shows the following:

                                           CUSTODY

1.     N.Z.M. is in the physical custody of Respondent Javier Aleman, Warden of the Rio Grande

Detention Center in Laredo, Texas. He is in the legal custody of and unlawfully detained at the

direction of Respondents Chad Wolf, Acting Secretary, U.S. Department of Homeland Security

(“DHS”), and Daniel Bible, Field Office Director, San Antonio ICE Field Office. Petitioner’s

immigration proceeding falls under the jurisdiction of the Executive Office for Immigration

Review (“EOIR”), a dependency of the U.S. Department of Justice and subject to the authority of

Respondent William Barr, Attorney General of the United States.

2.     At the time of the filing of this petition, Warden Aleman has physical possession of N.Z.M.

Upon information and belief, the Rio Grande Detention Center, contracts with DHS/ICE to detain

noncitizens pursuant to the Immigration and Nationality Act (“INA”). N.Z.M. is under the direct

control of Respondents and their agents.



                                                 2
      Case 5:20-cv-00024 Document 1 Filed on 02/21/20 in TXSD Page 3 of 13



                                         JURISDICTION

3.      The Court has jurisdiction over this habeas petition pursuant to 28 U.S.C. § 2241 (habeas

corpus statute), 28 U.S.C. § 1651 (All Writs Act), 28 U.S.C. § 1331 (federal questions), 28 U.S.C.

§ 1361 (Mandamus Act), and U.S. Const., Art. I., § 9, Cl. 2 (Suspension Clause).

4.      Pursuant to 28 U.S.C. § 2241, district courts have jurisdiction to hear habeas petitions by

noncitizens who challenge the lawfulness of their detention under federal law. Zadvydas v. Davis,

533 U.S. 678, 687 (2001); Jennings v. Rodriguez, 138 S.Ct. 180, 839-41 (2018); Maldonado v.

Macias, 150 F.Supp.3d 788, 794 (W.D. Tex. 2015).

5.      Section 1252(f)(1) of the INA does not repeal this Court’s authority to grant the relief

Petitioner seeks because, inter alia, Petitioner is in removal proceedings. See 8 U.S.C. § 1252(f)(1)

(exempting from limits on review claims by “an individual alien against whom proceedings . . .

have been initiated”); Reno v. Am.-Arab Anti-Discrimination Comm., 525 U.S. 471, 482 (1999)

(Section 1252(f) “does not extend to individual cases”). If § 1252(f)(1) did bar the relief Petitioner

seeks, it would violate the Suspension Clause. Even if otherwise applicable, § 1252(f)(1) does not

bar declaratory relief.

6.      This court may grant declaratory and injunctive relief pursuant to 28 U.S.C. §§ 2241, 2243,

1651, 2201–02 (Declaratory Judgment Act).

                                              VENUE

7.      Venue is proper in the Southern District of Texas pursuant to 28 U.S.C. § 2241(d), because

Petitioner is detained at the Rio Grande Detention Facility in Laredo, Texas. The detention center

falls within this District.




                                                  3
      Case 5:20-cv-00024 Document 1 Filed on 02/21/20 in TXSD Page 4 of 13



                                             PARTIES

8.     Petitioner N.Z.M., a national and citizen of the DRC, presented himself at a Texas port of

entry on or about February 22, 2018, and requested asylum. He has been detained ever since. He

is currently detained at the Rio Grande Detention Center, located at 1001 San Rio Boulevard,

Laredo, Texas 78046.

9.     Respondent Javier Aleman is the Warden of the Rio Grande Detention Facility. Upon

information and belief, the Rio Grande Detention Center, of which Respondent Aleman is the

Warden, contracts with the U.S. Department of Homeland Security. As Warden, he is the

immediate physical custodian of N.Z.M. He is sued in his official capacity.

10.    Respondent Chad Wolf is the Acting Secretary, U.S. Department of Homeland Security.

As such, he has broad authority to enforce U.S. immigration laws. In his capacity as Acting

Secretary, Respondent Wolf oversees ICE’s Office of the Principal Legal Advisor (“OPLA”),

which serves as the exclusive representative of DHS in removal proceedings and in custody

redetermination hearings before Executive Office for Immigration Review (“EOIR”), and

ICE/ERO, which is responsible for noncitizens in immigration custody. He has legal custody over

Petitioner and is authorized to release him. He is sued in his official capacity.

11.    Respondent Daniel Bible is the Field Office Director for the San Antonio ICE office. As

such, he oversees all ICE/ERO functions and detainees in the San Antonio area of responsibility

for ICE, including detainees at the Rio Grande Detention Center. He has legal custody over

Petitioner and is authorized to release him. He is sued in his official capacity.

12.    Respondent Matthew T. Albence is the Acting Director of ICE. In that capacity, he has

authority over all ICE policies, procedures, and practices relating to ICE enforcement operations




                                                  4
      Case 5:20-cv-00024 Document 1 Filed on 02/21/20 in TXSD Page 5 of 13



and detention facilities. He is responsible for ensuring that all people held in ICE custody are

detained in accordance with law.

13.       Respondent William Barr is the Attorney General of the United States. The Attorney

General has responsibility for the administration of the immigration laws pursuant to 8 U.S.C.

§ 1103 and oversees the EOIR and, in turn, the Board of Immigration Appeals (“BIA”) and

Immigration Courts. The Immigration Courts and BIA are responsible for the adjudication of

Petitioner’s application for withholding of removal and the management of removal proceedings

against Petitioner, which form the purported basis for Petitioner’s detention. The Attorney General

and the Immigration Courts conduct custody redetermination hearings for some individuals in

removal proceedings and may order release. The Attorney General is sued in his official capacity.

                      EXHAUSTION OF ADMINISTRATIVE REMEDIES

14.       There is no statutory obligation for Petitioner to exhaust his administrative remedies prior

to filing this habeas petition, since he is not requesting review of a final order of removal. Cf. 8

U.S.C. § 1252(d)(1) (requiring exhaustion of administrative remedies prior to challenging removal

order in circuit court). Nevertheless, N.Z.M. has exhausted all available administrative remedies.

                            FACTUAL AND LEGAL BACKGROUND

15.       Petitioner, N.Z.M., is a 29-year-old citizen of the DRC. Petitioner suffered persecution and

torture in the DRC on the basis of a protected ground and fled first to Brazil and then to the United

States.

16.       During the 2011 presidential elections in the DRC, Petitioner worked as a polling station

witness for the Independent National Electoral Commission (Commission Electorale Nationale

Indépendante or “CENI”). N.Z.M. witnessed a candidate bring pre-marked ballots into the polling

station. He made a detailed report of this incident and distributed it to political parties in the DRC.



                                                   5
      Case 5:20-cv-00024 Document 1 Filed on 02/21/20 in TXSD Page 6 of 13



After publication of the electoral results, Petitioner learned that the candidate, Emmanual

Ramazani Shadary, a violent and repressive former Vice Prime Minister and Minister of the

Interior and Security in the DRC, was searching for him.

17.    In about March of 2013, Petitioner was kidnapped. The kidnappers tied Petitioner’s arms

behind his back, blindfolded him, and drove him to an unknown location. The kidnappers held

Petitioner for two days without food, water, or access to a bathroom. During this time two

individuals interrogated Petitioner about his disclosure of election fraud. The kidnappers tortured

him with an electrified device. Petitioner eventually lost consciousness and found himself at a

hospital where he was able to escape his kidnappers with the assistance of a doctor.

18.    Petitioner fled to Brazil after he escaped his kidnappers. He applied for and was granted

legal status in Brazil. N.Z.M. obtained a resident card and driver’s license there.

19.    In about September of 2017, Petitioner was attacked by a group of men who, at the direction

of a police officer, restrained him, beat him with a chain, and shot at him. Petitioner managed to

escape but was afraid to stay in Brazil after the attack. Fearing further persecution, Petitioner fled

to the United States.

20.    Petitioner traveled through South America and Central America and presented himself to

U.S. immigration officials on February 22, 2018 at the Laredo port of entry to request asylum.

Petitioner presented his identification card from the DRC to immigration officials at the port of

entry. U.S. immigration officials took possession of Petitioner’s identification card and detained

Petitioner at the port of entry, later transferring Petitioner to the Rio Grande Detention Center in

Laredo. Petitioner has been held at various immigration detention facilities in the United States

for nearly two years since he initially presented at the port of entry requesting protection.




                                                  6
      Case 5:20-cv-00024 Document 1 Filed on 02/21/20 in TXSD Page 7 of 13



21.       Respondents did not conduct a “credible fear interview” of N.Z.M., see 8 U.S.C. §

1225(b)(1)(B)(i), because they could not obtain a Lingala interpreter. Instead Respondents placed

Petitioner directly into removal proceedings under 8 U.S.C.. § 1229a. Petitioner was served with

a Notice to Appear (“NTA”) on or about March 14, 2018.

22.       Because Petitioner first sought asylum at a port of entry he is considered an “arriving alien.”

8 C.F.R. § 1001.1(q). As an “arriving alien,” N.Z.M. is not entitled to a custody redetermination

hearing     before    an   immigration    judge    (“IJ”)   under   current   regulations.    8   C.F.R.

§ 1003.19(h)(2)(i)(B). The only means for release available to Petitioner is through a grant of

parole by ICE. 8 U.S.C. § 1182(d)(5)(A); 8 C.F.R. §§ 1.1(q), 208.30(e)-(f), 212.5, and 235.3.

23.       On or about July 30, 2018, N.Z.M. requested parole. Exh. 1. ICE Assistance Field Office

Director Robert Cerna denied Petitioner’s request. Id.

24.       Petitioner appeared pro se for five preliminary “Master Calendar” hearings, during which

time he admitted to the charges in the NTA, conceded removability, and filed his Form I-589,

Application for Asylum and Withholding of Removal.

25.       At Petitioner’s merits hearing the IJ found Petitioner to be credible. The IJ determined that

Petitioner had firmly resettled in Brazil and therefore declined to consider his claim for asylum

and other protection from removal to the DRC. The IJ did not provide Petitioner with an

opportunity to testify regarding his fear of return to the DRC and only elicited testimony with

regard to Petitioner’s fear of return to Brazil. Ultimately, the IJ denied all relief and ordered

Petitioner’s removal to Brazil. Petitioner reserved his right to appeal.

26.       The IJ’s October 10, 2018 written order explicitly designates Brazil as the country of

removal. In his oral decision, the IJ stated, “The Court has designated Brazil as the country of

removal since the respondent has been granted asylum in Brazil.” The IJ did not assess Petitioner’s



                                                    7
      Case 5:20-cv-00024 Document 1 Filed on 02/21/20 in TXSD Page 8 of 13



eligibility for withholding of removal or Convention Against Torture protection from the DRC.

The IJ explained: “The Court finds that the respondent has firmly resettled in Brazil. . . . As such,

the respondent is ineligible for asylum from the Democratic Republic of the Congo. The

respondent fears returning to Brazil. So the Court will consider his application for asylum from

Brazil.” In the written removal order, the IJ personally crossed out “DEMOCRATIC REPUBLIC

OF CONGO” and handwrote “Brazil” as the country of removal. Exh. 2. DHS indicated no

opposition to the IJ’s designation of Brazil as the country of removal and waived appeal of the IJ’s

decision.

27.    On November 13, 2018, an ICE official informed Petitioner that Brazil would not accept

his return. ICE began attempting to unlawfully obtain Petitioner’s removal to the DRC without

permitting adjudication of N.Z.M.’s claims for protection from removal to the DRC. ICE officials

attempted to obtain Petitioner’s consent to obtain documents that would authorize his travel and

facilitate removal to the DRC. Fearing that ICE would attempt to remove him to the DRC without

providing a meaningful opportunity to have his claim heard for withholding of removal to that

country, Petitioner did not provide his consent.

28.    Petitioner appealed the IJ’s order and argued before the BIA inter alia that the IJ’s failure

to evaluate his claims for protection from the DRC constituted error. DHS filed no response to

Petitioner’s appeal and took no action to inform the BIA of ICE’s efforts and intent to remove

Petitioner to the DRC.

29.    On June 7, 2019, the BIA issued a decision affirming the IJ’s denial of relief from removal

to Brazil and dismissing his appeal. The BIA upheld the IJ’s determination that Petitioner was

firmly resettled in Brazil and ineligible for asylum from the DRC. The BIA noted that “the

Immigration Judge did not designate the [DRC] as the country of removal; rather, he solely



                                                   8
      Case 5:20-cv-00024 Document 1 Filed on 02/21/20 in TXSD Page 9 of 13



selected the country of Brazil.” The BIA also held that “the Immigration Judge was not obligated

to adjudicate the withholding of removal claims to the [DRC] as it was not a designated country

of removal, and the evidence does not indicate that the DHS intends to remove him to the [DRC].”

The BIA concluded that “[a]t this juncture, therefore, we discern no basis to remand the record.”

However, it observed in a footnote that “[i]f the DHS in the future attempts to remove the

respondent to the Democratic Republic of the Congo, [N.Z.M.] is free to file a motion to reopen

to seek withholding of removal from that country.” The BIA’s removal order became final on June

7, 2019. Exh. 3.

30.    DHS continued to attempt to unlawfully obtain Petitioner’s removal to the DRC without

permitting adjudication of N.Z.M.’s claims for relief from removal to that country following entry

of a final removal order in Petitioner’s ongoing immigration proceedings.

31.    Petitioner filed a Motion to Reopen Removal Proceedings on November 29, 2019,

requesting that the BIA remand his case to the IJ for adjudication of his claims for relief with

respect to the DRC. He also filed a concurrent Motion to Stay Removal pending the adjudication

of his Motion to Reopen.

32.    ICE informed Petitioner on or about January 28, 2020 that ICE had obtained documents

that would allow ICE to remove Petitioner to the DRC and that he was scheduled to be deported

this month, in February 2020. With the assistance of counsel, Petitioner was able to obtain DHS’s

agreement not to deport Petitioner to the DRC on the day they had previously scheduled, February

22, 2020. Exh. 4.

33.    DHS now agrees that Petitioner’s case should be reopened and remanded to the IJ for

further consideration of his claims for relief from removal to the DRC. The agency has joined in a

motion to reopen Petitioner’s immigration proceedings. Exh. 5.



                                                9
      Case 5:20-cv-00024 Document 1 Filed on 02/21/20 in TXSD Page 10 of 13



34.    Petitioner has been detained for more than six months following entry of a final order of

removal in his immigration proceedings. Because Brazil, the only country designated for N.Z.M.’s

removal, refuses to accept his return and because DHS now agrees that remand to the IJ is

necessary to adjudicate N.Z.M.’s claims for relief from removal to the DRC, there is no substantial

likelihood that Petitioner will be removed in the reasonably foreseeable future.

35.    During the nearly two years that N.Z.M. has been detained, Respondents have never

conducted a custody hearing to determine whether N.Z.M.’s detention is justified by his risk of

flight or danger to the community.

36.    Petitioner has no criminal record and is not a danger to the community. Neither is Petitioner

a flight risk. Petitioner has several sponsors available to support him upon his release from

detention, including La Posada Providencia, a shelter for immigrants in San Benito Texas, Casa

Marianella, a shelter and service provider in Austin, Texas for asylum seekers, and two friends

and former schoolmates who live in Dallas, Texas. Both are legal permanent residents in the United

States with stable living arrangements and vehicles. They have agreed to provide housing and help

ensure that Petitioner attends the hearings in his case and complies with any conditions of release.

                                          COUNT ONE
                                           Due Process

37.    Petitioner alleges and incorporates by reference Paragraphs 1 through 36, above.

38.    Petitioner’s continued detention under 8 U.S.C. § 1231(a)(6) for more than six months after

his removal order as to Brazil became final, with no significant likelihood that Petitioner will be

removed in the reasonably foreseeable future, violates his right to due process guaranteed by the

Fifth Amendment to the United States Constitution.

39.    Alternatively, if the BIA reopens Petitioner’s immigration proceedings he will revert to his

status as an “arriving alien” detained pursuant to 8 U.S.C. § 1225(b)(2)(A). Petitioner’s prolonged

                                                10
     Case 5:20-cv-00024 Document 1 Filed on 02/21/20 in TXSD Page 11 of 13



detention without a custody hearing before a neutral arbiter violates his right to due process under

the Fifth Amendment to the United States Constitution.

                                     PRAYER FOR RELIEF

Petitioner prays that this Court grant the following relief:

   A. Assume jurisdiction over this matter pursuant to 28 U.S.C. § 2241 (habeas corpus statute),

       28 U.S.C. § 1651 (All Writs Act), 28 U.S.C. § 1331 (federal questions), 28 U.S.C. § 1361

       (Mandamus Act), and U.S. Const., Art. I., § 9, Cl. 2 (Suspension Clause);

   B. Grant the writ forthwith and order the immediate release of Petitioner or, in the alternative,

   C. Issue an Order to Show Cause directing Respondents to show cause within three days or,

       for good cause shown, additional time not to exceed twenty days, why the writ should not

       issue, as required by 28 U.S.C. § 2243;

   D. Conduct a hearing no more than five days after Respondents’ return, unless good cause

       shown requires additional time, 28 U.S.C. § 2243, and determine that Petitioner’s

       prolonged detention without hearing violates the Fifth Amendment;

   E. Following the hearing on Petitioner’s habeas corpus claim, order appropriate relief in the

       form of:

          i.   Petitioner’s immediate release, with appropriate conditions of supervision if

               necessary;

         ii.   In the alternative, order an immediate custody hearing conducted by this Court in

               which the government bears the burden of showing by clear and convincing

               evidence that Petitioner’s continued detention is justified based on flight risk or

               dangerousness; or




                                                 11
    Case 5:20-cv-00024 Document 1 Filed on 02/21/20 in TXSD Page 12 of 13



        iii.   In the alternative, order an immediate custody hearing conducted by the

               immigration court in which the government bears the burden of showing by clear

               and convincing evidence that Petitioner’s continued detention is justified based on

               flight risk or dangerousness, with instructions that 1) should the government be

               unable to meet its burden, the immigration judge shall order Petitioner’s immediate

               release, with appropriate conditions of supervision if necessary, taking into

               consideration Petitioner’s ability to pay a bond, and 2) should the immigration

               judge refuse to conduct the hearing on jurisdictional grounds or otherwise refuses

               to comply with any Court orders, this Court will order Petitioner’s immediate

               release.

   F. Award to Petitioner reasonable attorneys’ fees, costs, and other disbursements pursuant to

       the Equal Access to Justice Act, 28 U.S.C. § 2412; and

   G. Grant any other relief that this Court deems just and proper.

Dated: February 21, 2020.                           Respectfully submitted,

                                                    TEXAS RIOGRANDE LEGAL AID, INC.

                                                    /s/ Peter McGraw
                                                    Peter McGraw
                                                    Attorney in Charge for Plaintiff
                                                    State Bar No. 24081036
                                                    S.D. Tex. No. 2148236
                                                    1206 East Van Buren St.
                                                    Brownsville, Texas 78520
                                                    Phone: (956) 982-5543
                                                    Fax: (956) 541-1410
                                                    pmgcgraw@trla.org

                                                    Susan L. Watson
                                                    Attorney for Plaintiff
                                                    State Bar No. 24028115
                                                    311 Plus Park, Ste. 135
                                                    Nashville, TN 37217

                                               12
Case 5:20-cv-00024 Document 1 Filed on 02/21/20 in TXSD Page 13 of 13



                                      Tel: (615) 750-1200
                                      Fax: (615) 366-3349
                                      swatson@trla.org




                                 13
